Citation Nr: 1521363	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's request for waiver of recovery of overpayment of pension benefits in the amount of $13,273.00 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Committee on Waivers and Compromises of the VA Debt Management Center which determined that the Veteran's request for waiver of recovery of an overpayment of VA improved pension benefits was untimely and denied the request. 

In May 2012, the Veteran testified at a hearing before the Board held at the RO.  In August 2012, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court), and by a March 2013 Joint Motion for Remand, the Court vacated and remanded the claim to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to further adjudication of this claim, the RO should attempt to obtain and associate with the file the following missing documents: letters sent to the Veteran on June 28, 2010, and November 22, 2010, explaining that an overpayment of pension benefits had been created and which notified the Veteran of his right to request a waiver of such overpayment, as well as the Veteran's September 2011 notice of disagreement to an August 2011 rating decision denying the Veteran's request for waiver of overpayment, the October 2011 statement of the case, and the Veteran's November 2011 Form 9.  The Board notes that at the time of the prior Board decision, an Income Verification Matching folder existed (according to information contained in the VACOLS information system).  However, the Board recently contacted the Newark Regional Office and requested that file, but was advised in an email dated Thursday April 9, 2015 that there was no record of any IVM folder at the Newark RO.  Additional efforts should be made to attempt to locate that folder.  

In addition, in a Joint Motion dated in March 2013, it was noted that an August 4, 2010 statement by the Veteran indicating that he did not know what had caused his $13,000 debt "could indicate a question regarding the validity of the debt."  The Joint Motion further noted that the Court had previously held that the validity of the debt was implicit in any waiver issue.  Therefore, readjudication of the waiver issue should also include a decision regarding the validity of the debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct a search for any associated folder/file for the Veteran, as well as the following documents:  letters sent to the Veteran on June 28, 2010, and November 22, 2010, explaining that an overpayment of pension benefits had been created and which notified the Veteran of his right to request a waiver of such overpayment, as well as the Veteran's September 2011 notice of disagreement to an August 2011 rating decision denying the Veteran's request for waiver of overpayment, the October 2011 statement of the case, and the Veteran's November 2011 Form 9.  The RO should also make all appropriate efforts to obtain any Income Verification Matching file that may exist.  

2.  Then, readjudicate the claim, to include both the validity of the debt and the question of whether a waiver request was timely filed.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




